DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is based on the communications filed December 21, 2021. Claims 2 – 20 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 9, 11 – 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, and 10 – 15 of U.S. Patent No. 10,284,985 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variations in wording are present claims 1, 2, 4, 6, and 10 – 15 of U.S. Patent No. 10,284,985 B1 are narrower in scope and therefore anticipate all of the claimed limitations of claims 2 – 9, 11 – 18, and 20 as presented below:

Claim 2: U.S. Patent No. 10,284,985 B1 discloses a device, comprising: one or more processors coupled to the at least one non-transitory memory and configured to read instructions from the at least one non-transitory memory to perform steps including (see at least, “a non-transitory memory; one or more hardware processors coupled to the nontransitory memory and configured to read instructions from the non-transitory memory to cause the network-resident media content server or service platform to perform operations comprising,” claim 1): estimating a round-trip latency through a first audio subsystem of a first computing device based on a first audio capture captured by the first computing device (see at least, “receiving, for audio signal captures performed at a first subset of a plurality of network-connected computing devices configured for vocal performance capture, computationally-determined temporal offsets between audio features of the respective audio captures and one or more corresponding audio signals,” claim 1, “based on the computationally-determined temporal off-sets, characterizing a round-trip latency through audio systems of devices that match the hardware and software configuration of the first subset,” claim 1); and supplying the round-trip latency to a second computing device for use in connection with vocal performance captures by the second computing device (see at least, “supplying the characterized round-trip latency to device instances of the first subset including those for which no temporal offset has been explicitly determined based on audio signal capture at the respective device instance for use in connection with subsequent vocal captures thereon,” claim 1).

Claim 3: U.S. Patent No. 10,284,985 B1 discloses a device of claim 2, wherein the round-trip latency estimate includes an input latency and an output latency through the first audio subsystem of the first computing device (see at least, “at each such device instance, supply a test signal at a respective audio output thereof and to capture a corresponding audio signal at an audio input thereof for use in the characterization of round-trip latency for the network-connected computing devices of the first type,” claim 6).

Claim 4: U.S. Patent No. 10,284,985 B1 discloses a device of claim 2, wherein the first and second computing devices are of a consistent hardware and software configuration (see at least, “wherein the first subset of the plurality of network-connected computing devices are of a consistent hardware and software configuration,” claim 1).

Claim 5: U.S. Patent No. 10,284,985 B1 discloses a device of claim 4, wherein the consistent hardware and software configuration includes consistency of at least one of hardware model, firmware version, operating system version, and audio subpath(s) for audio playback and capture (see at least, “wherein consistency of hard-ware and software configuration shared by devices of the first subset includes consistency of plural attributes selected from the set of: hardware model; firmware version; operating system version; and audio subpath(s) used for audio playback and capture,” claim 3).

Claim 6: U.S. Patent No. 10,284,985 B1 discloses a device of claim 2, wherein the round trip latency is estimated based on audio feature analysis information of the first audio capture (see at least, “receiving, for audio signal captures performed at a first subset of a plurality of network-connected computing devices configured for vocal performance capture, computationally-determined temporal offsets between audio features of the respective audio captures and one or more corresponding audio signals,” claim 1).

Claim 7: U.S. Patent No. 10,284,985 B1 discloses a device of claim 6, wherein the first audio capture is associated with a first corresponding audio signal, wherein the first corresponding audio signal includes a signal with known temporal features (see at least, “at each such device instance, supply a test signal at a respective audio output thereof and to capture a corresponding audio signal at an audio input thereof for use in the characterization of round-trip latency for the network-connected computing devices of the first type,” claim 6).

Claim 8: U.S. Patent No. 10,284,985 B1 discloses a device of claim 8, wherein the first audio capture includes a vocal performance associated with a first corresponding audio signal (see at least, “receiving, for audio signal captures performed at a first subset of a plurality of network-connected computing devices configured for vocal performance capture, computationally-determined temporal offsets between audio features of the respective audio captures and one or more corresponding audio signals,” claim 1).

Claim 9: U.S. Patent No. 10,284,985 B1 discloses a device of claim 8, wherein the first corresponding audio signal includes a backing track (see at least, “audibly render a backing track; and capture vocals performed by a user against the backing track for use in the characterization of round-trip latency for the network-connected computing devices of the first type, wherein the computational determination of temporal offset is between respective,” claim 4).

Claim 11: U.S. Patent No. 10,284,985 B1 discloses a device of claim 2, wherein the steps further comprise: estimating the round-trip latency based on a second audio capture captured at a third computing device (see at least, “wherein audio signal capture-based determinations of round-trip latency are computed based on a first number of network-connected computing device instances of a first type,” claim 2).

Claim 12: U.S. Patent No. 10,284,985 B1 discloses a device of claim 11, wherein the first and third computing devices are of a consistent hardware and software configuration (see at least, “wherein the first subset of the plurality of network connected computing devices are of a consistent hardware and software configuration,” claim 1).

Claim 13 – 18 and 20 are rejected for similar reasons as claims 2 – 6 and 9 – 11, respectively, as presented above (see at least, “one or more hardware processors coupled to the non-transitory
memory and configured to read instructions from the non-transitory memory to cause the network-resident media content server or service platform to perform operations comprising,” claim 1) and also in view of claims 10 – 15 of U.S. Patent No. 10,284,985 B1.

Claims 2 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 11,146,901 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variations in wording are present claims 1 – 19 of U.S. Patent No. 11,146,901 B2are narrower in scope and therefore anticipate all of the claimed limitations of claims 2 –20 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of receiving, estimating and supplying amounting to a mental process similar to observation, evaluation/judgment, and opinion. This judicial exception is not integrated into a practical application because while generic computer components are recited in the claim(s), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are merely instructions to implement an abstract idea, given claim 13 and dependents, and merely instructions to implement an abstract idea given on a device, given claim 2 and dependents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652